DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2021-04-02 has been entered.

Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in reply to papers filed on 2021-04-02. Claims 1-20 are pending. Claims 1, 14, 20 is/are independent.

Response to Arguments
Applicant’s arguments have been fully considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s) 4 is/are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 ¶ 2 (pre-AIA ) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 4, the phrase "using the specific encryption policy" makes the claims indefinite and unclear in that it lacks antecedent basis.  To advance compact prosecution and for purposes of applying the art to the only, Examiner considers the phrase to mean "using the encryption policy standard" (as in amended claim 17).  To continue with this interpretation, Applicant must confirm it by a suitable amendment.

Summary of Claim Rejections under 35 U.S.C. § 103
The following table summarizes the rejections set forth in detail below of the claims over the prior art.

Claim No.
Molsberry '695 in view of Coile '359 
Molsberry '695 in view of Coile '359 in view of Wante '076 
Molsberry '695 in view of Coile '359 in view Hammer '703
1
[Wingdings font/0xFC]


2
[Wingdings font/0xFC]


3
[Wingdings font/0xFC]


4
[Wingdings font/0xFC]


5
[Wingdings font/0xFC]


6

[Wingdings font/0xFC]

7

[Wingdings font/0xFC]

8
[Wingdings font/0xFC]


9


[Wingdings font/0xFC]
10
[Wingdings font/0xFC]


11


[Wingdings font/0xFC]
12


[Wingdings font/0xFC]
13
[Wingdings font/0xFC]


14
[Wingdings font/0xFC]


15
[Wingdings font/0xFC]


16
[Wingdings font/0xFC]


17
[Wingdings font/0xFC]



[Wingdings font/0xFC]


19

[Wingdings font/0xFC]

20
[Wingdings font/0xFC]




Claim Rejections - 35 U.S.C. § 103
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of AIA  35 U.S.C. 103 that forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5, 8, 10, 13-18, 20 is/are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Publication 20090327695 to Molsberry et al. (hereinafter "Molsberry '695") in view of U.S. Patent 7136359 to Coile et al. ("hereinafter "Coile '359").  Molsberry '695 is prior art to the claims under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 102(a)(2).      Coile '359 is prior art to the claims under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 102(a)(2).
Per claim 1 (independent):
Molsberry '695 does not disclose a method of applying data policies to a data stream at a transparent proxy
However, Molsberry '695 discloses a method of applying data policies to a data stream at a proxy (applies additional encryption to identified packet at transfer 
Molsberry '695 does not disclose intercepting, at the transparent proxy, the data stream transmitted from a source host to a target host
However, Molsberry '695 discloses intercepting, at the i, the data stream transmitted from a source host to a target host (identifies packets of streams at transfer nodes [Molsberry '695 ¶ 0022-0023, 0029])
Molsberry '695 discloses identifying a bit from an encryption policy manager that indicates whether an encryption policy at the target host of the intercepted data stream satisfies an encryption policy standard (bits of encryption byte indicate encryption policy standard and level of encryption actually on data [Molsberry '695 ¶ 0035-0037]; provides custom encryption policy standard for given destination host, as well as for source, protocol, etc. [Molsberry '695 ¶ 0036-0037])
Molsberry '695 discloses determining that a portion of the data stream fails to comply with the encryption policy standard based at least in part on the bit (determines whether identified packet requires additional encryption to satisfy encryption policy standard [Molsberry '695 ¶ 0029-0030, 0032, 0035])
Molsberry '695 discloses encrypting the portion of the data stream according to the encryption policy standard based at least in part on the determination (applies additional encryption to identified packet as required to satisfy encryption policy standard [Molsberry '695 ¶ 0029-0030, 0032, 0035])
Molsberry '695 does not disclose modifying, at the transparent proxy, a source header of the data stream to include a source indicator of the source host such that the data stream is identifiable as a transmission by the source host based at least in part on the modified source header
Molsberry '695 does not disclose transmitting, to the target host, the data stream with the modified source header
However, Molsberry '695 discloses transmitting, to the target host, the data stream with the modified packets (transmits the data stream [Molsberry '695 ¶ 0029-0034; Fig. 4])
Further:
Coile '359 discloses a method of applying data policies to a data stream at a transparent proxy (transparent encryption proxy modifies packet header to indicated original source host in the source fields, though proxy will intercept all packets transmitted to such original source address [Coile '359 col. 10 l. 48 – col. 11 l. 14; Fig. 6; col. 6 l. 24 – 42; col. 1 l. 35 – 38]])
Coile '359 discloses intercepting, at the transparent proxy, the data stream transmitted from a source host to a target host (transparent encryption proxy modifies packet 
Coile '359 discloses modifying, at the transparent proxy, a source header of the data stream to include a source indicator of the source host such that the data stream is identifiable as a transmission by the source host based at least in part on the modified source header (transparent encryption proxy modifies packet header to indicated original source host in the source fields, though proxy will intercept all packets transmitted to such original source address [Coile '359 col. 10 l. 48 – col. 11 l. 14; Fig. 6; col. 6 l. 24 – 42; col. 1 l. 35 – 38]])
Coile '359 discloses transmitting, to the target host, the data stream with the modified source header (transparent encryption proxy modifies packet header to indicated original source host in the source fields, though proxy will intercept all packets transmitted to such original source address [Coile '359 col. 10 l. 48 – col. 11 l. 14; Fig. 6; col. 6 l. 24 – 42; col. 1 l. 35 – 38]])
It would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Molsberry '695 with the transparent proxy configuration of Coile '359 to arrive at an apparatus, method, and product including:
a method of applying data policies to a data stream at a transparent proxy
intercepting, at the transparent proxy, the data stream transmitted from a source host to a target host
modifying, at the transparent proxy, a source header of the data stream to include a source indicator of the source host such that the data stream is identifiable as a transmission by the source host based at least in part on the modified source header
transmitting, to the target host, the data stream with the modified source header
A person having ordinary skill in the art would have been motivated to combine them at least because a transparent proxy would allow source and target nodes to communicate unchanged without being aware of the improvements wrought by the proxy.  A person having ordinary skill in the art would have been further motivated to combine them at least because Coile '359 teaches [Coile '359 col. 10 l. 48 – col. 11 l. 14; Fig. 6; col. 6 l. 24 – 42; col. 1 l. 35 – 38] modifying a security proxy [Molsberry '695 ¶ 0029-0030, 0032, 0035] such as that of Molsberry 
Per claim 2 (dependent on claim 1):
Molsberry '695 in view of Coile '359 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Molsberry '695 discloses determining that an additional portion of the data stream is encrypted according to the encryption policy standard (determines whether identified packet requires additional encryption to satisfy encryption policy standard [Molsberry '695 ¶ 0029-0030, 0032, 0035])
Molsberry '695 discloses transmitting, to the target host, the data stream without encrypting the additional portion of the data stream (applies additional encryption to identified packet as required to satisfy encryption policy standard [Molsberry '695 ¶ 0029-0030, 0032, 0035])
Per claim 3 (dependent on claim 2):
Molsberry '695 in view of Coile '359 discloses the elements detailed in the rejection of claim 2 above, incorporated herein by reference
Molsberry '695 discloses transmitting the data stream without encrypting the additional portion avoids double encryption of the data stream (applies additional encryption to identified packet as required to satisfy encryption policy standard [Molsberry '695 ¶ 0029-0030, 0032, 0035])
Per claim 4 (dependent on claim 1):
Molsberry '695 in view of Coile '359 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Molsberry '695 discloses determining that the portion of the data stream fails to comply with the encryption policy standard comprises determining whether a protocol for the data stream, an internet protocol (IP) address for the source host, a port for the source host, an IP address for the target host, a port for the target host, or a combination thereof corresponds to a secure connection using the specific encryption policy (bits of encryption byte indicate encryption policy standard and level of encryption actually on data [Molsberry '695 ¶ 0035-0037]; provides custom encryption policy standard for given destination host, as well as for source, protocol, etc. [Molsberry '695 ¶ 0036-0037])
Per claim 5 (dependent on claim 1):
Molsberry '695 in view of Coile '359 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Molsberry '695 discloses retrieving the encryption policy standard from a local memory cache (bits of encryption byte indicate encryption policy standard and level of encryption actually on data [Molsberry '695 ¶ 0035-0037]; provides custom encryption policy standard for given destination host, as well as for source, protocol, etc. [Molsberry '695 ¶ 0036-0037])
Per claim 8 (dependent on claim 1):
Molsberry '695 in view of Coile '359 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Molsberry '695 discloses modifying a set of rules for an encryption policy engine based at least in part on determining that the portion of the data stream is not encrypted according to the encryption policy standard (applies additional encryption to identified packet as required to satisfy encryption policy standard [Molsberry '695 ¶ 0029-0030, 0032, 0035])
Molsberry '695 does not disclose intercepting, at the transparent proxy, an additional data stream transmitted from the source host to the target host
However, Molsberry '695 discloses intercepting, at the proxy, an additional data stream transmitted from the source host to the target host (identifies packets of streams at transfer nodes [Molsberry '695 ¶ 0022-0023, 0029]; bits of encryption 
Molsberry '695 discloses determining that a portion of the additional data stream fails to comply with the encryption policy standard based at least in part on the modified set of rules for the encryption policy engine (determines whether identified packet requires additional encryption to satisfy encryption policy standard [Molsberry '695 ¶ 0029-0030, 0032, 0035])
Further:
Coile '359 discloses intercepting, at the transparent proxy, an additional data stream transmitted from the source host to the target host (transparent encryption proxy modifies packet header to indicated original source host in the source fields, though proxy will intercept all packets transmitted to such original source address [Coile '359 col. 10 l. 48 – col. 11 l. 14; Fig. 6; col. 6 l. 24 – 42; col. 1 l. 35 – 38])
For the reasons detailed above with respect to claim 1, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Molsberry '695 with the transparent proxy configuration of Coile '359 to arrive at an apparatus, method, and product including:
intercepting, at the transparent proxy, an additional data stream transmitted from the source host to the target host
Per claim 10 (dependent on claim 1):
Molsberry '695 in view of Coile '359 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Molsberry '695 discloses the data stream comprises transmission control protocol (TCP) traffic, user datagram protocol (UDP) traffic, or a combination thereof (network layer, TCP/IP, [Molsberry '695 ¶ 0022-0023])
Per claim 13 (dependent on claim 1):
Molsberry '695 in view of Coile '359 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Molsberry '695 does not disclose transmitting the data stream further comprises establishing a transport layer security (TLS) or mutual TLS (mTLS) tunnel with a second transparent proxy at the target host and transmitting the data stream through the TLS or mTLS tunnel to the second transparent
However, Molsberry '695 discloses transmitting the data stream further comprises establishing a transport layer security (TLS) or mutual TLS (mTLS) tunnel with a second proxy at the target host and transmitting the data stream through the TLS or mTLS tunnel to the second proxy at the target host (TLS tunnel [Molsberry '695 ¶ 0023; Fig. 3])
Further:
Coile '359 discloses transmitting the data stream further comprises establishing communication with a second transparent proxy at the target host and transmitting the data stream to the second transparent proxy at the target host (transparent encryption proxy modifies packet header to indicated original source host in the source fields, though proxy will intercept all packets transmitted to such original source address [Coile '359 col. 10 l. 48 – col. 11 l. 14; Fig. 6; col. 6 l. 24 – 42; col. 1 l. 35 – 38])
For the reasons detailed above with respect to claim 1, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Molsberry '695 with the transparent proxy configuration of Coile '359 to arrive at an apparatus, method, and product including:
transmitting the data stream further comprises establishing a transport layer security (TLS) or mutual TLS (mTLS) tunnel with a second transparent proxy at the target host and transmitting the data stream through the TLS or mTLS tunnel to the second transparent proxy at the target host
Per claim 14 (independent):
Molsberry '695 discloses a processor, memory in electronic communication with the processor; instructions stored in the memory and executable by the processor to cause the apparatus to perform operations (processor(s), memory, computer readable media, storage, executable instructions [Molsberry '695 ¶ 0017-0020])
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 1 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 15 (dependent on claim 14):
Molsberry '695 in view of Coile '359 discloses the elements detailed in the rejection of claim 14 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 2 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 16 (dependent on claim 15):
Molsberry '695 in view of Coile '359 discloses the elements detailed in the rejection of claim 15 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 3 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 17 (dependent on claim 14):
Molsberry '695 in view of Coile '359 discloses the elements detailed in the rejection of claim 14 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 4 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 18 (dependent on claim 14):
Molsberry '695 in view of Coile '359 discloses the elements detailed in the rejection of claim 14 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 5 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 20 (independent):
Molsberry '695 discloses a non-transitory computer-readable medium storing code for applying data policies to a data stream at a transparent proxy, the code comprising instructions executable by a processor (processor(s), memory, computer readable media, storage, executable instructions [Molsberry '695 ¶ 0017-0020])
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 1 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.

Claim(s) 6, 7, 19 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Molsberry '695 in view of Coile '359 in view of U.S. Publication 20150121076 to Wante (hereinafter “Wante '076”).  Wante '076 is prior art to the claims under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 102(a)(2).
Per claim 6 (dependent on claim 1):
Molsberry '695 in view of Coile '359 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Molsberry '695 does not disclose receiving, from a local memory cache, a cache-miss indication for the specific encryption policy and  retrieving the encryption policy standard on demand from the encryption policy manager based at least in part on the cache-miss indication
Further:
Wante '076 discloses receiving, from a local memory cache, a cache-miss indication for the specific encryption policy and  retrieving the encryption policy standard on demand from the encryption policy manager based at least in part on the cache-miss indication (two-tier security policy cache [Wante '076 ¶ 0131-1034; Fig. 13])
It would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Molsberry '695 with the two-tier security policy cache of Wante '076 to arrive at an apparatus, method, and product including:
receiving, from a local memory cache, a cache-miss indication for the specific encryption policy and  retrieving the encryption policy standard on demand from the encryption policy manager based at least in part on the cache-miss indication
A person having ordinary skill in the art would have been motivated to combine them at least because a two-tier security policy cache would provide convenient and efficient storage of policy standards to be applied by the proxy.  A person having ordinary skill in the art would have been further motivated to combine them at least because Wante '076 teaches [Wante '076 ¶ 0131-1034; Fig. 13] modifying a security proxy [Molsberry '695 ¶ 0029-0030, 0032, 0035] such as that of Molsberry '695 to arrive at the claimed invention; because doing so constitutes use of a known technique (two-tier security policy cache [Wante '076 ¶ 0131-1034; Fig. 13])  to improve similar devices and/or methods (security proxy [Molsberry '695 ¶ 0029-0030, 0032, 0035]) in the same way; because doing so constitutes applying a known technique  (two-tier security policy cache [Wante '076 ¶ 0131-1034; Fig. 13]) to known devices and/or methods (security proxy [Molsberry '695 ¶ 0029-0030, 0032, 0035]) ready for improvement to yield predictable results; and because the modification amounts to combining prior art elements according to known methods to yield predictable results.  Here, (1) the prior art included each element (as detailed above); (2) one of ordinary skill in the art could have combined the 
Per claim 7 (dependent on claim 6):
Molsberry '695 in view of Coile '359 in view of Wante '076 discloses the elements detailed in the rejection of claim 6 above, incorporated herein by reference
Molsberry '695 does not disclose refreshing the local memory cache periodically from the encryption policy manager, wherein refreshing the local memory cache comprises updating the encryption policy standard stored at the local memory cache
Further:
Wante '076 discloses refreshing the local memory cache periodically from the encryption policy manager, wherein refreshing the local memory cache comprises updating the encryption policy standard stored at the local memory cache (two-tier security policy cache [Wante '076 ¶ 0131-1034; Fig. 13])
For the reasons detailed above with respect to claim 6, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Molsberry '695 with the two-tier security policy cache of Wante '076 to arrive at an apparatus, method, and product including:
refreshing the local memory cache periodically from the encryption policy manager, wherein refreshing the local memory cache comprises updating the encryption policy standard stored at the local memory cache
Per claim 19 (dependent on claim 14):
Molsberry '695 in view of Coile '359 discloses the elements detailed in the rejection of claim 14 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 6 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.

Claim(s) 9, 11, 12 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Molsberry '695 in view of Coile '359 in view U.S. Publication 20130166703 to Hammer et al. (hereinafter "Hammer '703").  Hammer '703 is prior art to the claims under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 102(a)(2).
Per claim 9 (dependent on claim 1):
Molsberry '695 in view of Coile '359 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Molsberry '695 does not disclose wherein the source host, the target host, or a combination thereof comprise a virtual machine configuration, a bare metal configuration, a container configuration, or a combination thereof
Further:
Hammer '703 discloses wherein the source host, the target host, or a combination thereof comprise a virtual machine configuration, a bare metal configuration, a container configuration, or a combination thereof (virtual machines [Hammer '703 ¶ 0026])
It would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Molsberry '695 with the proxy allocation and virtual machines of Hammer '703 to arrive at an apparatus, method, and product including:
wherein the source host, the target host, or a combination thereof comprise a virtual machine configuration, a bare metal configuration, a container configuration, or a combination thereof
A person having ordinary skill in the art would have been motivated to combine them at least because the proxy allocation of Hammer '703 would enable efficient application of the security proxy of Molsberry '695 to virtual machines.  A person having ordinary skill in the art would have been further motivated to combine them at least because Hammer '703 teaches 
Per claim 11 (dependent on claim 1):
Molsberry '695 in view of Coile '359 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Molsberry '695 does not disclose the transparent proxy is deployed on a per physical host basis
Further:
Hammer '703 discloses the transparent proxy is deployed on a per physical host basis (proxy per physical server [Hammer '703 ¶ 0022; Fig. 1]; multiple virtual machines per physical host use proxy [Hammer '703 ¶ 0026, 0022; Fig. 1])

the transparent proxy is deployed on a per physical host basis
Per claim 12 (dependent on claim 11):
Molsberry '695 in view of Coile '359 in view of Hammer '703 discloses the elements detailed in the rejection of claim 11 above, incorporated herein by reference
Molsberry '695 does not disclose the transparent proxy supports one or more virtual machines, one or more containers, or a combination thereof, and wherein the one or more virtual machines, the one or more containers, or the combination thereof comprise one physical host
Further:
Hammer '703 discloses the transparent proxy supports one or more virtual machines, one or more containers, or a combination thereof, and wherein the one or more virtual machines, the one or more containers, or the combination thereof comprise one physical host (proxy per physical server [Hammer '703 ¶ 0022; Fig. 1]; multiple virtual machines per physical host use proxy [Hammer '703 ¶ 0026, 0022; Fig. 1])
For the reasons detailed above with respect to claim 9, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Molsberry '695 with the proxy allocation and virtual machines of Hammer '703 to arrive at an apparatus, method, and product including:
the transparent proxy supports one or more virtual machines, one or more containers, or a combination thereof, and wherein the one or more virtual machines, the one or more containers, or the combination thereof comprise one physical host

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C PARSONS whose telephone number is (571)270-1475.  The examiner can normally be reached on MTWRF 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on (571) 272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/THEODORE C PARSONS/Primary Examiner, Art Unit 2494